Title: Explanations of Willink, Van Staphorst & Hubbard’s Accounts, 21 February 1792
From: Jefferson, Thomas
To: 


            Explanations of sundry articles in the accounts of the Willinks, Van Staphorsts & Hubard against the U.S.
1784. Nov. 13.  T. Jefferson’s draught on Van den Yvers in favr. of Humphreys. 6500₶. This is explained in
                my notes on Grand’s accounts. It was to enable Colo. Humphreys to pay for swords made by
                order of Congress for particular officers. Mr. Adams gave the order on Van den Yvers in favor
                of me, which was the way I came to have any thing to do with drawing on them.
1787. Feb. 12.  T. Jefferson’s draught on Mr. Adams pd. by Puller £ 50. sterling. This was money furnished
                to Colo. Franks Secretary of the mission to Marocco, to enable him to return from Paris to
                America with the treaty. I sent his receipt for the money to the treasury board to enable them
                to debit him. It is chargeable to the Marocco expences.
1788. May  27.  Seven draughts by T. Jefferson on Will. V. Stap. & Hubard in favor of Grand 36,000 florins.
                Grand was in advance for the U.S. and money was wanting for their purposes in Paris. I gave
                him these bills on account, and have delivered his acknolegemt. to the Auditor. See my Notes
                on Grand’s acct.
                                                                               ƒ
    same-date.  T. Jefferson’s draught in favor of W. Short on W.V.S.& H.    5943- 4 = 13,146₶-6s
     June. 18.  do.                                                           272-10 =    600
                These two articles were for Mr. Short, on account of salary and are credited in his account as
                my Secretary, now delivd. to the Auditor.
                                                                          ƒ
                T.J’s draughts on do. in favor Grand   1788. July 12.  2566-13-8 [. . .]
                                                             Aug. 12.  2572-10
                                                             Sep. 16.  2590
                In each of these three cases the bankers have introduced confusion by throwing two draughts,
                for different persons and purposes, into one. The true state of the draughts is as follows.
   ƒ                      ƒ                                             ƒ 
(2566-13-8 =)   July 2. 2291-13-8 = 5000₶ for T.J. and another draught 275- 0 = 600₶ for W. Short
(2572-10   =)   Aug. 1. 2296-17-8 = 5000. for T.J. and another         275- 0 = 600  for W.S.
(2590.     =)   Sep. 1. 2312-10   = 5000  for T.J. and another         277-10 = 600  for W.S.

                These sums are accordingly credited in the respective accounts of T. Jefferson and W. Short.
1789. July 13.  T.J’s draught on
                Will. & V. Stap. 2693-15 for W. Short and creditd in his acct.  June 17. 6000₶
      Aug. 15.  do.               268-15 for do.          do.                   Aug.      600
      Oct.  9.  do.               268-15 for do.          do.                   Sep.      600
      Nov.  2.  do.               489-11 for do.          do.    balance due to Sep. 24. 1892-19
1789. June 30.  T. Jefferson’s order in favor of F.W. Ast 2953₶. I find among my papers the following note
                which I suppose to be a copy of what I endorsed on my draught in favor of Ast, to shew what it
                was for. ‘Mr. Ast, in whose favor this order is, was Secretary to Mr. Barclay, Consul general of
                the U.S. of America in France. Mr. Grand having refused to pay draughts for money without
                the orders of Th:J. Mr. Barclay applied for paiments to Mr. Ast through Th:J.
                1787. June 31. Mr. Barclay drew a bill on Th:J. in favor of Mr. Ast for       1800₶
                      Aug.  2. he advised Th:J. that he hd. drawn on him in favr. Mr. Ast for  495
                      Nov. 30. By letter from New York he desird Th: J. to pay Mr. Ast
                                 25. guineas more                                              625.
                               subseqt. charges by Mr. Ast which Th:J. knows to be just. viz
                               Trunk to pack books, baling, plumbing     15/  sterl.
                               expence bringing trunk to Paris, cord &c. 12/6                   33 
                                                                                              2953.’
                Mr. Ast’s letter of Dec. 8. 1788. acknoleging the reciept of this draught on Will. & V. Staph.
                for 2953₶ is now put into the Auditor’s hands, with some others of his letters explaining his
                situation, and his acct. Th:J. did not chuse to resettle his acct. in the new form he presented
                it, but chose to pay him on the footing Mr. Barclay had fixed. Note the two draughts of
                1800.₶ and 495.₶ had not been paid.
1789. April 16. A remittance by Will. & V. Staph. to Grand of  15,500 livres for medals. 
      Aug.  15. do.                                           280,000        for interest to forn. officers.
      Sep.  24. do.                                            66,000        for redemption of captives.
                These three articles are explained in my Notes on Grand’s account and his receipts for the two
                first are put into the Auditor’s hands. The last sum of 66,000₶ was not received from Will. &
                V. Staph. when I left Paris. It was therefore referred to Mr. Short.
          
            Th: Jefferson Feb. 21. 1792.
          
        